
	
		II
		112th CONGRESS
		1st Session
		S. 1072
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for a good faith exemption from suspicious
		  activity reporting requirements, and for other purposes.
	
	
		1.Suspicious activity
			 reportsSection 5318(g) of
			 title 31, United States Code, is amended—
			(1)in paragraph (1), by inserting before the
			 period at the end the following: , except as provided in paragraph
			 (5); and
			(2)by adding at the end the following:
				
					(5)Exemption
						(A)In
				generalA failure to submit a report with respect to a suspicious
				transaction shall not be a violation of this subsection with respect to a
				financial institution or any person described in paragraph (1), in any case in
				which such financial institution or person—
							(i)has in effect an
				established decision-making process with respect to suspicious
				transactions;
							(ii)has made a good
				faith effort to follow existing policies, procedures, and processes with
				respect to suspicious transactions; and
							(iii)has determined
				not to file a report with respect to a particular transaction.
							(B)ExceptionThe
				exemption provided under subparagraph (A) does not apply in any case in which
				the failure to submit a suspicious transaction report is accompanied by
				evidence of bad faith on the part of the financial institution or other person
				described in paragraph
				(1).
						.
			
